Citation Nr: 0809998	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
osteroarthritis, status post surgery, left herniated nucleus 
pulposus L5-S1.

2.  Entitlement to service connection for abdominal aortic 
aneurysm, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

For consistency and economy, the Board employs the terms 
"low back disability" to represent the diagnosed low back 
disability, lumbar degenerative osteroarthritis, status post 
surgery, left herniated nucleus pulposus L5-S1.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims file.  

This decision addresses the issue of entitlement to service 
connection for a low back disability.  The remaining issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

During the December 2007 hearing, prior to the promulgation 
of a decision in this appeal, the veteran informed the Board 
that he was withdrawing the claim of entitlement to service 
connection for a low back disability.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for a low back disability.  

The veteran perfected an appeal to the Board in response to 
the RO's denial of his claim of entitlement to service 
connection for a low back disability.  But during his 
December 2007 hearing, the veteran filed a written statement 
indicating that he was withdrawing his appeal concerning this 
claim.  See the written statement dated in December 2007, as 
well as hearing transcript at page 2.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to this claim, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this claim and it is 
dismissed without prejudice.




ORDER

The appeal as to the issue of entitlement to service 
connection for a low back disability is dismissed.


REMAND

Entitlement to service connection for abdominal aortic 
aneurysm, to include as secondary to service-connected 
diabetes mellitus.  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.

Entitlement to an initial rating in excess of 10 percent for 
arteriosclerotic heart disease.  

Reasons for remand

VA examination 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), the record contains evidence 
showing that the veteran underwent a repair of an abdominal 
aortic aneurysm in January 2005.  

Wallin element (2) has also been met because service 
connection is in effect for diabetes mellitus.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  Based on the record, 
the Board feels that in order to decide the service 
connection claims medical nexus opinions must be provided.  

In addition, the record reflects that the last VA examination 
was conducted in January 2005, over three years ago.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for abdominal aortic 
aneurysm since service, and for 
diabetes mellitus and arteriosclerotic 
heart disease since January 2005.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  



2.  Schedule the veteran for 
appropriate VA examinations to 
determine the etiology of his abdominal 
aortic aneurysm, and the current 
severity of his service-connected 
diabetes mellitus and arteriosclerotic 
heart disease.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests and studies should be 
performed.  

Regarding the abdominal aortic 
aneurysm, the examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
abdominal aortic aneurysm is related to 
his service-connected diabetes.  If the 
examiner concludes that there is no 
casual connection, it should be 
indicated whether there has been any 
aggravation of the abdominal aortic 
aneurysm as a result of the service-
connected diabetes and, if so, specify 
the degree of aggravation.  [Allen].  
In regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbations of symptoms as opposed to 
an increase in the level of disability 
beyond natural progression.  The 
examiner should also opine as to 
whether it is at least as likely as not 
that the veteran's abdominal aortic 
aneurysm is related to his period of 
military service.  The rationale for 
any opinion should be provided.  

Regarding the diabetes mellitus, the 
examiner should address whether the 
veteran requires insulin, restricted 
diet, and regulation of activities.  

Regarding the arteriosclerotic heart 
disease, the examiner should determine 
whether the veteran has evidence of 
cardiac hypertrophy or dilation as 
documented by electrocardiogram, 
echocardiogram or chest x-ray.  An 
exercise test should be provided to 
determine the level of METs (metabolic 
equivalents) at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  
If a determination of METs by exercise 
testing cannot be done for medical 
reasons, an estimate of the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops should be 
provided.

3.  Thereafter, readjudicate the issues 
on appeal in light of the additional 
evidence obtained.  If the benefits 
sought are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


